SCOTT, Justice
(dissenting).
I respectfully dissent. The Workers’ Compensation Court of Appeals held that Mary Kramer was entitled to benefits under Minn. Stat. § 352E.03 (1980) because the evidence showed that the decedent’s employment as a police officer was a substantial contributing cause of his death. Section 352E.03 provides, “Eligibility to receive benefits * * * shall be determined by the workers’ compensation court of appeals in the manner provided by chapter 176.” Quoting one of its previous cases, the WCCA reasoned that the benefits under this section are payable in this case because “[bjenefits under chapter 176 are payable if work activity or exposure is a substantial contributing cause of a personal injury or occupational disease, including death, as a result.” Sandbeck v. State of Minnesota and City of St. Paul, No. 472-20-5981 (Workers’ Compensation Court of Appeals, April 22, 1985) at 4.
The majority, however, rejects this reasoning and instead holds that chapter 352E applies only in situations in which a peace officer’s death results “from the performance of those duties peculiar to a peace officer that expose the officer to the hazard of being killed.” I fear the majority, in attempting to clarify the eligibility standard under the statute, has added to the confusion. Does the test established by the majority mean benefits are available only if a police officer is shot, stabbed, or run down by an assailant? Does it mean the officer’s survivors recover if he or she is killed in an automobile accident during a high speed chase, but not in an accident while on routine patrol?
One example reveals the problems created by the majority’s position. Assume a police officer responds to an emergency call. In response to that emergency, he or she slips and is killed in a fall. Presumably, under today’s holding, the officer’s dependents would not be eligible for benefits under chapter 352E because the officer’s death did not result “from the performance of those duties peculiar to a peace officer that expose the officer to the hazard of being killed.” The risk of slipping is not peculiar to peace officers. The officer, however, would have been considered “killed in the line of duty” as that term is commonly understood.
The majority is attempting to create a distinction in the law which should be made, defined, and clarified by our legislature. Until the legislature determines that more specificity is necessary in defining eligibility for benefits, we are limited to following the standard it has provided us. That standard is that “[eligibility to receive benefits * * * shall be determined by the workers’ compensation court of appeals in the manner provided by chapter 176.” Minn.Stat. § 352E.03 (1984). The WCCA properly followed this legislative mandate using the workers’ compensation standard because no other standard was provided by the legislature.
If the legislative intent is to permit recovery in limited circumstances only, it is the duty of the legislature, not the court, to define those circumstances. For example, California has a statute which provides scholarships for minor dependent children of police officers killed in the line of duty. These benefits are available only to children of a police officer “who is killed in the performance of his duty or who dies or is totally disabled as a result of an accident or an injury caused by external violence or physical force, incurred in the performance of his duty.” Cal.Labor Code § 4709 (West Supp.1985). The Indiana Legislature, in *503enacting a similar statute, defines “dies in the line of duty” as “death that occurs as a direct result of personal injury or illness resulting from the member’s action in his capacity as a police officer in responding to an offense or a reported offense.” Ind. Code Ann. § 36-8-6-10.1(b) (Burns Supp. 1985). Finally, consider the line-of-duty death benefits provided by the Delaware Legislature. The relevant statute • provides, in part:
(2) “Death in the line of duty” shall mean any death of a covered person under this chapter, arising out of and in the course of that person’s assigned duty, including all normal and special assignments as ordered by his or her superiors or assignments undertaken while acting as a law-enforcement officer under rules, directions or regulations promulgated by the appropriate employing authority, within or outside of normal duty hours; provided, however, that death of a covered person occurring while that person is on active duty shall create a rebuttable presumption that such death was a death in the line of duty and that the burden of proof shall be on the employer to demonstrate by a preponderance of the evidence that such death was not a death in the line of duty.
(2a) “Death in the line of duty” with respect to enrolled firemen and ladies auxiliary members as referred to in paragraph a. of subdivision (1) of this section shall include in addition to other provisions of this section any death occurring while performing assigned duties, or while traveling to or returning from a fire alarm, rescue operation or any other emergency volunteer fire company action; provided, however, that the phrases “traveling to” and “returning from” shall include the time encompassed by the fireman’s or ladies auxiliary members’ entrance into their personal vehicle or company emergency vehicle in response to the alarm or emergency call until their first disembarkation from their personal vehicle at their home, place of employment or other location.
Del.Code Ann. tit. 18, § 6601 (1974 & Supp. 1984).
The standard provided by the Minnesota Legislature is that “[eligibility to receive benefits * * * shall be determined by the workers’ compensation court of appeals in the manner provided by chapter 176.” Without the benefit of detailed legislation to the contrary, the only reasonable conclusion is to hold that the WCCA applied the correct standard by using the same rules it uses in workers’ compensation cases and to leave further change in the hands of the legislature. Accordingly, I would affirm the decision of the Workers’ Compensation Court of Appeals.